Memorandum. Judgment of conviction affirmed.
Defendant’s guilt of violating section 1 of article V of the Code of Ordinances of the Village of Ocean Beach in that he allowed an excursion boat to land in the Village of Ocean Beach was established beyond a reasonable doubt. Although defendant has questioned the constitutionality of the ordinance, i.e., that it is prohibitory rather than regulatory (see 9 NY Jur, Constitutional Law, § 196) and contends that it has been enforced in a discriminatory manner, defendant has failed to raise these issues in the proper manner (CPL 170.30, subd 1, par [a]; subd 2, 170.35 (subd 1, par [c]); 255.20, subd 3; People v Sullivan, 87 Misc 2d 254; People v Goodman, 31 NY2d 262, 268, 269). The fact that this court is unable to entertain said issues on this appeal does not leave defendant without a remedy. He may, if he be so advised, move pursuant to CPL 440.10 (subd 1, par [h]) to vacate the judgment on the *132ground that it was obtained in violation of his rights under the Constitution of this State or the United States.
Concur: Farley, P. J., Glickman and Gagliardi, JJ.